

116 HR 5090 IH: More Opportunities for Veterans to Exercise Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5090IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Fudge introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of General Services to issue regulations allowing the leasing of
			 certain space for preventive health fitness programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the More Opportunities for Veterans to Exercise Act or the MOVE Act. 2.RegulationsNot later than 60 days after the date of enactment of this Act, the Administrator of General Services shall amend section 102–73.225 of title 41, Code of Federal Regulations, to provide that the Department of Veterans Affairs is delegated authority to lease, as a type of special purpose space, space for preventive health fitness programs and preventive health fitness counseling for the purpose of improving healthcare outcomes (including weight management).
 3.Preventive health servicesSection 1701(9) of title 38, United States Code, is amended— (1)in subparagraph (K), by striking and at the end;
 (2)in subparagraph (L), by striking the period at the end and inserting ;; and (3)by adding after subparagraph (L) at the end the following:
				
 (M)weight management services and physical activity programming for the purpose of improving physical and mental health; and
 (N)physical activity counseling.. 